AMENDED COMPLAINT

(for filers who are prisoners without lawyers)

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

Lee A. Beown 3365984

 

 

v. | Case Number:
(Full name of defendant(s)) Zlev 056972 bf

(to be supplied by Clerk of Court)
Michael Misner et a]

 

 

 

 

 

 

A, PARTIES
1, Plaintiff is a citizen of LW iSCoasin , and is located at
(State)
1 © : ory
Oshkosh Cocredional Inst 1730 w Snell nd bh Box 3310
Address of prison or jail Oshkesh Ww
(If more than one plaintiff is filing, use another piece of paper.)
2 Defendant _MViclrae\ Misvner
(Name)

is (if a person or private corporation) a citizen of [ A} (Sconsin

Amended Complaint -1

Case 2:21-cv-00542-BHL Filed 06/02/21 Page 1of10 Document 9

 
Aer Kevin Bere seecredary of dhe Dopo-tment- of a
__ correAtons a citizen of (aicmemeis..

ie Deleradtant ‘Ne Zoueus medical prorder ofl. poleeshe |

ee ~ cuti Chun at tis COSI «

i) Defendant Ne Ww Manone Folane dea lth SLUM CES
Suspect user. of Oshkosh 7 ay) ast a atcn of

oh epreremnr eercer= act s. CONS IAL

b) Defindant Dr Morphy Special naegls Comma Hee
memler of (shtesh Comeetoonal Tast 4 at'cen of

— Wisconsin.

7) _ Dehudent 7 De Tannan, Special needs Lo Pane Herz, ;
member. of  Ashkesh Comectionral Last a Cte of

ANS Cons! An

3), OePudaude Dr Wheatley special peeds committee a
member of  Oclikosl Correctioral Last aot zen _of

Wisconsin

Case 2:21-cv-00542-BHL Filed 06/02/21 Page 2 of 10 Document9
a) Debeoudaut NIP Hermes s petra! NOCAS Commu oe
mower of Ashkosh Cotrectimnal Ths? _@ cifiren af
ee LAS Cousin. Settee = oe a Z

Jo) “RN Felle special neeols commublee member of |
oshleash Cometoonrad Tad a cctreen oF tales S)i4 =

n) DoCevrolart- MPAA Giesler Special needs coms tlee =—
member of pshkosh Lovectona/ Tist a afreen of ——.

aj .
UWS Cousin.

iz) Doladawt LT Sclwebke Speci! aad Prime, -

neat ceeeenininl mer ber _ of Asikeost Covrectrenal - Last ie _ Ze OP !

& €
Lo (SCousiir.

1B) Defendact Departamt-at Coorecheis auechinal
dineckor Sane J Salix eee / ———

JH) Qeludact ADA cosrdianber of Aslben comedke,

— Byst Sane | Son Doe

Sone [Selon Does till be peveakel of
— at SCOVLTY ,

Case-2:21-cv-00542-BHLFiled-06/02/21 Page 3-of 10 Document 9
(State, if known)
and {if a person) resides at

 

(Address, if known)
and (if the defendant harmed you while doing the defendant’s job)

worked for__"Tae. Department ot Correcties  [orscausia

(Employer’s name and address, if known)
(If you need to list more defendants, use another piece of paper.)

B. STATEMENT OF CLAIM

On the space provided on the following pages, tell:
Who violated your rights;

What each defendant did;

When they did it;

Where it happened; and

Why they did it, if you know.

On or gahook Dcdoler S Zoze the Pla tiff Bown

oe GN

 

whic _jucludes a swoldlwir, crutcies , low bunk, law
teer as well as Gutn Ga \/- Lay. Dr Labb,
dolermuned Lhe Xpay did wot show aay breaks
oc Spackwres but notcled Fardhes dest fe
Soft + seve ynyores Dr Labby refers Browe
Por physcal therapy as well ¢s arn MRI.

Amended Complaint - 2

Case 2:21-cv-00542-BHL Filed 06/02/21 Page 4o0f10 Document 9
Qa oc eboout Octo yer SO _2ezo Brow cS ther
tryeashred to _Oshkos Correctiourcd Dist anet places!
tA the Redrictive Housis Lact Lid seg negesltes fe Faw

—,/ 7 .

pas held in $e9/ eoaTion for 9Y days Gad died Gay
medical Car é Loe his Wirt « KRrwea Made. ausltyple.
iMgui Nes aad requests -fe Healt semces abel Airs Abin

gad the protrusion on lis knee but be wes never

 

 

 

 

?

Legg: ba ; fo Gg het at sacl tye “oe wa

i + f L LOCO IC tes bucin
to beue physical 1a plovwsints Such _4s pial kes oy bosbeelclaut
flese obcbuetous as well as babiag Po the tro
bunk Caused Bra +p Lo]! pala, Le clin bing Qver
his cell modes walker /rasbwel obeaic- do _iuse He esi”
L004. Krows wes thon yoke. te Kenrnenky Madecal
tp See. a orthopedic Sevial, rc
Consult. Dr Teas informs Brown at he nesds
knee elder to correct -the conditran of bwe
knee. duck Causes Wim the daly ltatrag pain

 

 

 

Amended Complaint — 3

Case 2:21-cv-00542-BHL Filed 06/02/21 Page 5of10 Document 9

 
ead te lack ot pliysccal prbilty, D- Tsai
\atorms Brown flat the Doo pil! not farm Tt rn
ed os there 1S Qa Age neo vire ment Arct Brveicn je
dare VYovag" eo =
aa las 4) bl. multiple amputee as , -
per poliig« “Brown las Sought speeral needs coms lee
accoumedations Gs well as Ly ‘Led GL. ADA petseunale
accoumodaton vequest. “Brven les not seen ly's raeteca|
peovider prio to oc Siuce +he _ortopech é cousult-.
Brown Las pot Madea Gag —_clocumeubichow AA

regards to A isc Or sake. G-tg Ataslous (peltaining
+o Gry neasouable. allernatwe Redieal rules. oF
treatment for Brooms _ Kaeo Pain or fu Lory +

The deferclarts are respousible +o mplement- ntocdtty of
Shey pales Gash procedure. executive. « adusteatire directives
Ga ator, ota | management prcedure 8 tat pegulate +e sheeclends
oe nea Wh aol Safely of TAmast[s . 2 ss

Despite the K@wleclee the debedlods. heave. L Pes |
Serious meolcroal needs te deudart> Ed al fo froteet-
Brown From Lther Varn aacl beat tum 0 tieamrwenrte

| AAnGOL by denying lava yeasouable accoummodatigus V2 .2e trectuort:

Case 2:21-cv-00542-BHL_ Filed 06/02/21 Page 6 of 10 Document 9
Broun bes made ralhple ahturpls A_tatore aad raake
Gare the dkeuderts oblisaton +o poude Medical care aad
or adequately reat bis medteal nseds. The clehuide.ts
_ Lai) aad police +e pode ad equate medical Care gil
-fooretonre +e doferdans are olelibercle jac Mererce fo
Brown's genes medical need Gal Lrarcer on malice aa

negliguace.

* 2 Lt Piycedh: the dDaaditadc pirat En iteast Lod! He

addvecs. Browns medical need ord “um a blide eye.
te ls pain aud soPlering + This coutuues: disregard af

= sreodm ew Wéulls ia unnecessary el warton inbleter ; a4 fut.

The drfeadats sadesttonalll, deny Qa ok dela, GceLés to peeotcal
Areotment is cruel cat vausue/, ‘The Wn At cessary subhins
Brown is Subjected fo Causes Severe pewtal Q79u8 4. b,
ave sbrees of luis ply sical Aodedaeiebae cad flat ehruts |

leads to the lack of ability do be actie yesultexs A : =

a decline of bis overall wealth, =)

. the dokerolaAs bors Gad OQvaissuns Gre sutlieeat—_

ard tao series meoheal peed Hat las betes Hg i0 sacl

| by a Dluysiean that prantlales. treatment is Keon by
Hie defurdards. The Krowledse that TB rowhs pie SC/iws

risk foc furl Voern ant Pal te preveat Viar r Otcat sag |

re Medical weg teot Grd 1S aot Qa for at favtoA Plas moat

hare Pole. wdlekess.S Brome: ote onakuobnanade eadeso
C. JURISDICTION

Tam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$

D. RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

include an award of money or an order telling defendants to do something or to
stop doing something.

“Ta yan chive reek pyrsuast to ER Cp pute 65” Lf | Dw viele,
- I ¢ ie
[Erma pea, AL COSSOre Gtconmoedotons 42 fat bigade SPLUCCE_

pain , tayced, exalebotinn of Lenvowty pevehal Louk fin

Meh creockes SuRecing Caepirable ace 76 perirde feBlin
bith Gua lby oF [D

, | | f es
MpE+ Se tor. ages tr dhe Qpaturt of Zo.5 0,400

os te eech deferdadt
Pin cive dana GES iA the Beadtatt QF Ltba. G00” 28
+t» ack, thet Perd! Cat

 

.

 

 

Amended Complaint - 4

Case 2:21-cv-00542-BHL Filed 06/02/21 Page 8 of10 Document 9

 
E. JURY DEMAND

I want a jury to hear my case.

Nives

I declare under penalty of perjury that the foregoing is true and correct.

Complaint signed this 40 day of M 4 20 Zl .

Respectfully Submitted,

Len

Signature of Plaintiff Lee Brow -

SBIS9SY

Plaintiff’s Prisoner ID Number

Dshkosu Corre choral task

 

 

 

Fs Box SBlo  oshkost WE SY90S

 

(Mailing Address of Plaintiff)

(If more than one plaintiff, use another piece of paper.)

Amended Complaint - 5

Case 2:21-cv-00542-BHL Filed 06/02/21 Page 9of10 Document 9

 
Lee Anthony Brown

385934

Oshkosh Correctional Institution
PO Box 3310

Oshkosh, WI 54903-3310

Case 2:21-cv-00542-BHL Filed 06/02/21 Page 10of10 Document 9

 
